Case 3:19-cv-00503-CHB-CHL Document 1 Filed 07/11/19 Page 1 of 9 PageID #: 1




              IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF KENTUCKY
                      LOUISVILLE DIVISION



DAVID BLACKWELL,

                Plaintiff,
v.                                       Case No. ______________________

HARTFORD LIFE AND ACCIDENT
INSURANCE COMPANY and
MARSH & MCLENNAN
COMPANIES INC.,

                Defendant.


                             NOTICE OF REMOVAL


      Pursuant to 28 U.S.C. § 1446, Hartford Life and Accident Insurance

Company, the defendant improperly named as The Hartford,           Hartford

             and Marsh & McLennan Companies,            Marsh   hereby file this

Notice of Removal of this case from the Circuit Court of Jefferson County,

Kentucky, Case No. 19-CI-03328, where it is currently pending, to the United

States District Court for the Western District of Kentucky. As discussed below,



matter jurisdiction under 28 U.S.C. § 1331 and § 1441, because Plainti

against Hartford invokes
Case 3:19-cv-00503-CHB-CHL Document 1 Filed 07/11/19 Page 2 of 9 PageID #: 2




et seq. Defendants respectfully show the Court as follows:

      1.    Plaintiff David Blackwell instituted a civil action against Hartford in

the Circuit Court of Jefferson County, Kentucky, on May 30, 2019. True and

correct copies of the Complaint and Summons, which are all of the pleadings,

process, and orders served upon Defendants in the Circuit Court action, are

attached hereto as Exhibits A and B.

      2.

agent for service of process for Marsh, on June 12, 2019.

was served upon the Secretary of State for the Commonwealth of Kentucky on

June 10, 2019, who forwarded it on June 12, 2019, to Hartford, who received it

June 17, 2019. Accordingly, this Notice of Removal is filed within thirty (30) days

after receipt by any Defendant of the initial pleading on which the aforesaid action

is based pursuant to Rule 6(a) of the Federal Rules of Civil Procedure and 28

U.S.C. § 1446(b).

      3.    This action could have been originally filed in this Court pursuant to

28 U.S.C. § 1331, in that                                          federal question

jurisdiction under the Employee Retirement Income Security Act of 1974

                              et seq.

      4.    The United States District Court for the Western District of Kentucky


                                         2
Case 3:19-cv-00503-CHB-CHL Document 1 Filed 07/11/19 Page 3 of 9 PageID #: 3




is the federal judicial district embracing the Circuit Court of Jefferson County,

Kentucky, where this suit was originally filed. Venue is therefore proper under

28 U.S.C. §§ 97(b) and 1441(a).

                        FEDERAL QUESTION JURISDICTION

         1.     In his Complaint, Plaintiff alleges that he was insured under a self-

funded, non-ERISA short-                                      plan offered by his employer,

Marsh, and under a long-                                       policy issued by Hartford to

Marsh. (See Exhibit A at 3 (¶¶ 7-11)). Based upon the alleged termination of

              STD benefits and that said STD

                                         , he seeks disability benefits due through the

present1                                                                                        in




                                                                                         l claim.

(Exhibit A at 3 (¶¶ 11, 14), 4 (¶¶ 23-25), 5 ( WHEREFORE                            ).

         2.     While             STD policy is a non-ERISA payroll practice benefit,

the LTD component of Marsh                                                        LTD           is

part of                                                         . § 1002(1), under ERISA. A

copy of the LTD Plan is attached hereto as Exhibit C. It expressly references
1
    The maximum payment period for STD benefits under the Plan was 26 weeks through December 4,

                                             seeks LTD benefits in this action.

                                                3
Case 3:19-cv-00503-CHB-CHL Document 1 Filed 07/11/19 Page 4 of 9 PageID #: 4




                                                                       (See Exhibit

C at 2, 16, 18, 33, 58-63, 93-99). Plaintiff was a participant in the LTD Plan based

on his employment with Marsh.        ERISA governs the LTD Plan, and Marsh

complied with the ERISA reporting and disclosure requirements for the LTD Plan

under 29 U.S.C. § 1024(a)(1). A copy of the 2017 Form 5500 referencing the LTD

Plan is attached hereto as Exhibit D. Plaintiff does not allege that the insured LTD

component is non-ERISA.

      3.                                            is couched in the language of a

state-law contract action, the United States Supreme Court has held that where

Congress so completely preempts a particular area of law, the lawsuit arising under

state law becomes federal in character. Metropolitan Life Ins. Co. v. Taylor, 481

U.S. 58, 63-64 (1987); see also Milby v. Liberty Life Assur. Co., 102 F. Supp. 3d

922, 927 (W.D. Ky. 2015). Indeed, the Supreme Court has recognized that the

comprehensive remedial scheme established by ERISA for loss or denial of

employee benefits is one area where Congress intended to provide for complete or

super preemption of state law claims. Taylor at 64-67; Aetna Health, Inc. v.

Davila, 542 U.S. 200, 209 (2004) (noting that causes of action within the scope of

§                                                                     not appear on

the face of a well-pleaded complaint, and, therefore, does not authorize removal to

federal court. . . . One corollary of the well-pleaded complaint rule developed in


                                         4
Case 3:19-cv-00503-CHB-CHL Document 1 Filed 07/11/19 Page 5 of 9 PageID #: 5




the case law, however, is that Congress may so completely pre-empt a particular

area that any civil complaint raising this select group of claims is necessarily

                          Taylor, 481 U.S. at 63-64 (citation omitted). Thus, ERISA



purposes of the well-                              Id.

though it purports to raise only state law claims, is necessarily federal in character

by virtue of the clearly manifested intent of Congress. It,

the . . . laws . . .

                                      Id. at 67. Therefore, when a plaintiff is seeking

relief that could have been brought under § 1132, such as Plaintiff here, that action

is completely preempted by ERISA. Davila, 542 U.S. at 210.

        4.      In this action, it is abundant                                   relief

related to the LTD Plan is completely preempted by ERISA as his Complaint seeks

to recover benefits under that ERISA-governed Plan. (See Exhibit A at 4 (¶¶ 23-

25), 5 ( WHEREFORE                     ).

        5.

cannot be removed to this Court because the STD benefits do not fall under ERISA

are incorrect. (See Exhibit A at 3 (¶¶ 4-

the STD benefits and his request for relief seeking those benefits are not ERISA-

preempted, his allegations regarding the LTD Plan and request for relief related to


                                            5
Case 3:19-cv-00503-CHB-CHL Document 1 Filed 07/11/19 Page 6 of 9 PageID #: 6




the benefits thereunder are completely preempted by ERISA.         See Basham v.

Prudential Ins. Co. of Am., No. 3:11-CV-00464-CRS, 2012 WL 5878158, at *1



jurisdiction for this court because it is undisputed that the LTD benefits are

                         ; Huisjack v. Medco Health Sols., Inc., 492 F. Supp. 2d

839, 850 (S.D. Ohio 2007) (applying complete preemption to claims to the extent

they involved the LTD plan).

      6.    For the foregoing reasons                  ms seek to recover benefits

and enforce rights under an ERISA plan.        This Court therefore has original

jurisdiction of this civil action pursuant to 28 U.S.C. § 1331 and 29 U.S.C.

§ 1132(e) and (f). Accordingly, this cause of action, which could have originally

been filed in this Court, is subject to removal under 28 U.S.C. § 1441(a) as an

action arising under federal law. Defendants further state that this Court may

                                         STD claim through its supplemental

jurisdiction. See 28 U.S.C. § 1367.

                               MISCELLANEOUS

      7.    A copy of this Notice of Removal is being filed with the Circuit Court

of Jefferson County, Kentucky, as provided by law, and written notice is being sent




                                         6
Case 3:19-cv-00503-CHB-CHL Document 1 Filed 07/11/19 Page 7 of 9 PageID #: 7




       8.       Along with this Notice of Removal, Defendants will tender to the

Clerk of this Court the funds necessary to secure removal.

       9.       This Notice of Removal is filed within thirty (30) days after receipt by

Defendants of the initial pleading on which the aforesaid action is based pursuant

to Rule 6(a) of the Federal Rules of Civil Procedure and 28 U.S.C. § 1446(b).

       10.      The prerequisites for removal under 28 U.S.C. § 1441 have been met.

       11.      The allegations of this Notice are true and correct and within the

jurisdiction of the United States District Court for the Western District of

Kentucky.

       12.      If any question arises as to the propriety of this removal, Defendants

respectfully requests the opportunity to present a brief and argument in support of

its position.

       WHEREFORE, PREMISES CONSIDERED, Defendants Hartford Life

and Accident Insurance Company and Marsh & McLennan Companies, Inc., by

and through their undersigned counsel, pray that the above action currently

pending against it in the Circuit Court of Jefferson County, Kentucky, be removed

to this Court.

                Respectfully submitted this ____ day of July 2019.


                                          /s/ William B. Wahlheim, Jr.
                                          William B. Wahlheim, Jr.
                                          Attorney for Defendants

                                            7
Case 3:19-cv-00503-CHB-CHL Document 1 Filed 07/11/19 Page 8 of 9 PageID #: 8




                                   [application for admission pro hac vice to be
                                   filed]

OF COUNSEL:
Maynard, Cooper & Gale, P.C.
2400 Regions/Harbert Plaza
1901 Sixth Avenue North
Birmingham, Alabama 35203
(205) 254-1000




                                     8
Case 3:19-cv-00503-CHB-CHL Document 1 Filed 07/11/19 Page 9 of 9 PageID #: 9




                        CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing Notice of Removal has been
served upon the following counsel of record to this proceeding by placing a copy
of same in the United States Mail, properly addressed and first-class postage
prepaid this 11th day of July 2019:

      Robert A. Florio
      1500 Story Ave.
      Louisville, KY 40206
      Counsel for Plaintiff


                                    /s/ William B. Wahlheim, Jr.
                                    OF COUNSEL




                                       9
